—Appeal from a judgment of the County Court of Otsego County (Coccoma, J.), rendered October 26, 1998, convicting defendant upon his plea of guilty of the crime of attempted criminal sale of a controlled substance in the third degree.
The record demonstrates that defendant pleaded guilty to a reduced charge of the crime of attempted criminal sale of a controlled substance in the third degree and was sentenced to a negotiated sentence of 3 to 9 years in prison. Defense counsel now seeks to be relieved of her assignment as counsel for defendant on the basis that there are no nonfrivolous issues which can reasonably be pursued on appeal. Upon review of the record and defense counsel’s brief, we agree. The record discloses that defendant, who was represented by counsel, *798waived his right to appeal the conviction and sentence as part of a knowing, voluntary and intelligent plea of guilty and was sentenced in accordance with the negotiated plea agreement and relevant statutory requirements. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Her cure, J. P., Peters, Spain, Graffeo and Mugglin, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.